Order filed September 27, 2022.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00596-CV
                                 ___________
        ROBERT PAUL MUIR AND SHARON C. MUIR, Appellants
                                        V.
  U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE FOR
TOWD POINT MASTER FUNDING TRUST BOA LEGACY 2018, Appellee


               On Appeal from the 434th Judicial District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 20-DCV-278486


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 434th Judicial District Court informed this court that appellants had not
requested preparation of the reporter’s record. On August 22, 2022, the clerk of
this court notified appellants that we would consider and decide those issues that
do not require a reporter’s record unless appellants, within 15 days of notice,
provided this court with proof of the request as well as payment for the record. See
Tex. R. App. P. 37.3(c). Appellants filed no reply.
      Accordingly, we order appellants to file a brief in this appeal within thirty
days of the date of this order. If appellants fail to do so, the appeal is subject to
dismissal without further notice for want of prosecution. See Tex. R. App. P.
42.3(b).



                                             PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.